


EXHIBIT 10.7

GUARANTEE AGREEMENT

        GUARANTEE dated as of July 30, 2004 (this "Guarantee"), made among each
of the subsidiaries of the Borrower (as defined below) listed on the signature
pages of this Guarantee (each such subsidiary individually, a "Guarantor" and,
collectively, the "Guarantors") and the Agents (as defined below) for the
lenders (the "Lenders") from time to time parties to the Senior Subordinated
Loan Agreement dated as of July 30, 2004 (as the same may be amended,
supplemented or otherwise modified from time to time, the "Senior Subordinated
Loan Agreement") among Rockwood Specialties Group, Inc., a Delaware corporation
(the "Borrower"), the Lenders, Credit Suisse First Boston, acting through its
Cayman Islands Branch, as Administrative Agent (the "Administrative Agent"),
Goldman Sachs Credit Partners L.P., as syndication agent (in such capacity, the
"Syndication Agent") for the Lenders, and UBS AG, Stamford Branch, as
documentation agent (in such capacity, the "Documentation Agent") for the
Lenders and Credit Suisse First Boston, acting through its Cayman Islands
Branch, UBS Securities LLC and Goldman Sachs Credit Partners L.P. as lead
arrangers (the "Lead Arrangers" and together with the Administrative Agent, the
Documentation Agent and the Syndication Agent, the "Agents").

W I T N E S S E T H:

        WHEREAS, pursuant to the Senior Subordinated Loan Agreement, the Lenders
have severally agreed to make Loans to the Borrower upon the terms and subject
to the conditions set forth therein;

        WHEREAS, the proceeds of the Loans will be used in part to enable the
Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

        WHEREAS, each Guarantor acknowledges that it will derive substantial
direct and indirect benefit from the making of the Loans by the Lenders; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make the Loans available to the Borrower under the Senior Subordinated Loan
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Agents for the ratable benefit of the Lenders;

        NOW THEREFORE, in consideration of the premises and to induce the Agents
and the Lenders to enter into the Senior Subordinated Loan Agreement and to
induce the Lenders to make the Loans available to the Borrower under the Senior
Subordinated Loan Agreement, the Guarantors hereby agree with the Agents, for
the ratable benefit of the Lenders, as follows:

        1.    Defined Terms.    

        (a)   Unless otherwise defined herein, terms defined in the Senior
Subordinated Loan Agreement and used herein shall have the meanings given to
them in the Senior Subordinated Loan Agreement.

        (b)   As used herein, the term "Closing Time" means 24:00 (German time)
on the Closing Date.

        (c)   As used herein, the term "Guaranteed Obligations" means the
collective reference to the unpaid principal of and interest on the Loans
(including, without limitation, PIK Interest Amounts and interest accruing at
the then applicable rate provided in the Senior Subordinated Loan Agreement
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) and any other Obligations of the Borrower to the Agents or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of or in
connection with, the Senior Subordinated Loan Agreement, this Agreement, the
other Credit Documents, or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all fees and disbursements

--------------------------------------------------------------------------------




of counsel to the Agents or to the Lenders that are required to be paid by the
Borrower or any Guarantor pursuant to the terms of any of the foregoing
agreements).

        (d)   References to "Lenders" in this Guarantee shall be deemed to
include Assignees.

        (e)   The words "hereof", "herein", "hereunder" and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified.

        (f)    The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        2.    Guarantee.    

        (a)   Subject to the provisions of Sections 2(b) and 10 and effective
immediately upon the Closing Time, each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to each of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Guaranteed Obligations.

        (b)   Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

        (c)   Each Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) that may
be paid or incurred by any Agent or any Lender in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Guaranteed Obligations and/or enforcing any rights with respect to, or
collecting against, such Guarantor under this Guarantee. This Guarantee shall
remain in full force and effect until the Guaranteed Obligations are paid in
full.

        (d)   Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing this Guarantee or affecting the rights and remedies
of the Agents or any Lender hereunder.

        (e)   No payment or payments made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Agents or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Guaranteed Obligations or
payments received or collected from such Guarantor in respect of the Guaranteed
Obligations, remain liable for the Guaranteed Obligations up to the maximum
liability of such Guarantor hereunder until the Guaranteed Obligations are paid
in full.

        (f)    Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Agents or any Lender on account of its
liability hereunder, it will notify the Agents in writing that such payment is
made under this Guarantee for such purpose.

        3.    Right of Contribution.    Each Guarantor hereby agrees to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit

2

--------------------------------------------------------------------------------




the obligations and liabilities of any Guarantor to the Administrative Agent,
the other Agents and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the other Agents and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

        4.    Right of Set-off.    Each Guarantor hereby irrevocably authorizes
the Agents and each Lender at any time and from time to time following (a) the
occurrence and during the continuance of an Event of Default and (b) the
declaration by the Agents or the Lenders, as specified in Section 11 of the
Senior Subordinated Loan Agreement, that the Loans are due and payable pursuant
to the provisions of said Section 11, without notice to such Guarantor or any
other Guarantor, any such notice being expressly waived by each Guarantor, upon
any amount becoming due and payable by such Guarantor hereunder (whether at
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent, due
or to become due, at any time held or owing by the Agents or such Lender to or
for the credit or the account of such Guarantor. The Agents and each Lender
shall notify such Guarantor promptly of any such set-off and the appropriation
and application made by the Agents or such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

        5.    No Subrogation.    Notwithstanding any payment or payments made by
any of the Guarantors hereunder or any set-off or appropriation and application
of funds of any of the Guarantors by the Agents or any Lender, no Guarantor
shall be entitled to be subrogated to any of the rights of the Agents or any
Lender against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Agents or any Lender for the payment of
the Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Agents and the Lenders by the Borrower on account of the Guaranteed
Obligations are paid in full. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Agents and the Lenders, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Agents in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Agents, if required), to be applied against
the Guaranteed Obligations, whether due or to become due, in such order as the
Agents may determine.

        6.    Net payments; Tax Gross-Up.    

        (a)   All payments made by a Guarantor under this Guarantee shall be
made free and clear of, and without deduction or withholding for or on account
of, any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Agents or any Lender and (ii) any taxes imposed on the Agents or any
Lender as a result of a current or former connection between the Agents or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Agents or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Guarantee). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings ("Non-Excluded Taxes") are required to
be withheld from any amounts payable to the Agents or any Lender hereunder, the
amounts so payable to the Agents or such Lender shall be increased to the extent
necessary to yield to the Agents or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable under this
Guarantee at the rates or in the amounts specified in this Guarantee; provided,
however, that a Guarantor shall not be required to increase any such amounts
payable to any Lender that is not

3

--------------------------------------------------------------------------------




created or organized under the laws of the United States of America or a state
thereof (a "Non-U.S. Lender") if such Lender fails to comply with the
requirements of paragraph (b) of this Section 5. Whenever any Non-Excluded Taxes
are payable by any Guarantor, as promptly as possible thereafter, such Guarantor
shall send to the Agents for its own account or for the account of such Lender,
as the case may be, a certified copy of an original official receipt (or other
evidence acceptable to such Lender, acting reasonably) received by such
Guarantor showing payment thereof. If a Guarantor fails to pay any Non-Excluded
Taxes when due to the appropriate taxing authority or fails to remit to the
Agents the required receipts or other required documentary evidence, such
Guarantor shall indemnify the Agents and the Lenders for any incremental taxes,
interest, costs or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. The agreements in this Section 5
shall survive the termination of this Guarantee and the payment of the Loans and
all other amounts payable hereunder.

        (b)   Each Non-U.S. Lender shall:

        (i)    deliver to each Guarantor and the Agents two copies of either
(x) in the case of Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of "portfolio interest", United States Internal Revenue
Service Form W-8BEN, together with a certificate representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Internal Revenue
Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of such Guarantor and is not
a controlled foreign corporation related to such Guarantor (within the meaning
of Section 864(d)(4) of the Internal Revenue Code)), or (y) Internal Revenue
Servie Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by any Guarantor under this
Guarantee;

        (ii)   deliver to such Guarantor and the Agents two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to such Guarantor; and

        (iii)  obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested in writing by any Guarantor or
the Agents;

        unless, in any such case, any change in treaty, law or regulation, has
occurred prior to the date on which any such delivery would otherwise be
required that renders any such form inapplicable or would prevent such Lender
from duly completing and delivering any such form with respect to it and such
Lender so advises the Borrower and the Administrative Agent. Each Person that
shall become a Participant pursuant to Section 13.6 of the Senior Subordinated
Loan Agreement or a Lender pursuant to Section 13.6 of the Senior Subordinated
Loan Agreement shall, upon the effectiveness of the related transfer, be
required to provide all the forms and statements required pursuant to this
Section 5(b), provided that in the case of a Participant such Participant shall
furnish all such required forms and statements to the Lender from which the
related participation shall have been purchased. Notwithstanding anything to the
contrary, no Lender or Participant shall be required to deliver any form or
certification that it is not legally able to deliver.

        (c)   A Guarantor shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
U.S. Federal withholding tax pursuant to paragraph (a) above to the extent that
(i) the obligation to withhold amounts with respect to U.S. Federal withholding
tax existed on the date such Non-U.S. Lender became a party to the Senior
Subordinated Loan Agreement (or, in the case of a Participant that is not an
entity organized under the laws of the United States of America or a state
thereof (a "Non-U.S. Participant"), on the date such Participant became a
Participant under the Senior Subordinated Loan Agreement); provided,

4

--------------------------------------------------------------------------------




however, that this clause (i) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender (or Participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender (or Participant) would have been
entitled to receive in the absence of such assignment, participation or
transfer, or (y) such assignment, participation or transfer had been requested
by the Borrower or such Guarantor, (ii) the obligation to pay such additional
amounts would not have arisen but for a failure by such Non-U.S. Lender or
Non-U.S. Participant to comply with the provisions of paragraph (b) above or
(iii) any of the representations or certifications made by a Non-U.S. Lender or
Non-U.S. Participant pursuant to paragraph (b) above are incorrect at the time a
payment hereunder is made, other than by reason of any change in treaty, law or
regulation having effect after the date such representations or certifications
were made.

        (d)   If a Guarantor determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the Agents, as applicable, shall cooperate
with such Guarantor in challenging such taxes at such Guarantor's expense if so
requested by such Guarantor. If any Lender or the Agents, as applicable,
receives a refund of a tax for which a payment has been made by a Guarantor
pursuant to this Agreement, which refund in the good faith judgment of such
Lender or Agents, as the case may be, is attributable to such payment made by
such Guarantor, then the Lender or the Agents, as the case may be, shall
reimburse such Guarantor for such amount (together with any interest received
thereon) as the Lender or the Agents, as the case may be, determines to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position than it would have been in if the payment had not been
required. A Lender or the Agents shall claim any refund that it determines is
available to it, unless it concludes in its reasonable discretion that it would
be adversely affected by making such a claim. Neither the Lender nor the Agents
shall be obliged to disclose any information regarding its tax affairs or
computations to any Guarantor in connection with this paragraph (d) or any other
provision of this Section 5.

        7.    Amendments, etc. with Respect to the Obligations; Waiver of
Rights.    Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Agents or any Lender may be rescinded by such party and
any of the Guaranteed Obligations continued, and the Guaranteed Obligations, or
the liability of any other party upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agents or any
Lender, and the Senior Subordinated Loan Agreement, the other Credit Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Agents (or the Required Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Agents or any Lender for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Agents nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Guaranteed
Obligations or for this Guarantee or any property subject thereto. When making
any demand hereunder against any of the Guarantors, the Agents or any Lender
may, but shall be under no obligation to, make a similar demand on the Borrower
or any Guarantor or guarantor, and any failure by the Agents or any Lender to
make any such demand or to collect any payments from the Borrower or any such
Guarantor or guarantor or any release of the Borrower or such Guarantor or
guarantor shall not relieve any of the Guarantors in respect of which a demand
or collection is not made or any of the Guarantors not so released of their
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the

5

--------------------------------------------------------------------------------




Agents or any Lender against any of the Guarantors. For the purposes hereof,
"demand" shall include the commencement and continuance of any legal
proceedings.

        8.    Guarantee Absolute and Unconditional.    Each Guarantor waives any
and all notice of the creation, contraction, incurrence, renewal, extension,
amendment, waiver or accrual of any of the Guaranteed Obligations, and notice of
or proof of reliance by the Agents or any Lender upon this Guarantee or
acceptance of this Guarantee, the Guaranteed Obligations or any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Agents and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Guaranteed Obligations. Each Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Senior Subordinated Loan Agreement or any
other Credit Document, any of the Guaranteed Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Agents or any Lender, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by the Borrower against the
Agents or any Lender or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or such Guarantor) that constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Guaranteed Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Agents and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against the Borrower or any other Person or against any collateral security or
guarantee for the Guaranteed Obligations or any right of offset with respect
thereto, and any failure by the Agents or any Lender to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Agents and the Lenders against such Guarantor. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon each Guarantor and the successors and
assigns thereof, and shall inure to the benefit of the Agents and the Lenders,
and their respective successors, indorsees, transferees and assigns, until all
the Guaranteed Obligations and the obligations of each Guarantor under this
Guarantee shall have been satisfied by payment in full.

        9.    Reinstatement.    This Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned by the Agents or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

        10.    Payments.    Each Guarantor hereby guarantees that payments
hereunder will be paid to the Agents without set-off or counterclaim in Dollars
or Euros, as applicable, at the Administrative Agent's Office.

6

--------------------------------------------------------------------------------



        11.    Terms of Subordination.    

        (a)   Agreement To Subordinate.Each Guarantor agrees, and each Agent,
Lender and holder of any Note, by its acceptance thereof, as the case may be,
also agrees, that the Obligations of the Guarantors pursuant to this Guarantee
(the "Guarantor Bridge Obligations") are subordinated in right of payment, to
the extent and in the manner provided in this Section 10, to the prior payment
in full in cash or Cash Equivalents (other than those cash equivalents referred
to in clause (iii)(B) of the definition of "Cash Equivalents" in the Senior
Subordinated Loan Agreement) of all Senior Indebtedness of each Guarantor,
whether outstanding on the date of this Agreement or incurred thereafter, and
that the subordination is for the benefit of and enforceable by the holders of
such Senior Indebtedness. The Guarantor Bridge Obligations of each Guarantor
shall in all respects rank pari passu with all other Senior Subordinated
Indebtedness of such Guarantor and shall rank senior to all existing and future
Subordinated Indebtedness of such Guarantor; and only Indebtedness of each
Guarantor that is Senior Indebtedness of such Guarantor shall rank senior to the
Guarantor Bridge Obligations of such Guarantor in accordance with the provisions
set forth herein. All provisions of this Section 10 shall be subject to
Section 10(l).

        (b)   Liquidation, Dissolution, Bankruptcy. Upon any distribution to
creditors of a Guarantor in a liquidation or dissolution of such Guarantor or in
a bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to such Guarantor or its property, an assignment for the benefit of
creditors or any marshaling of such Guarantor's assets and liabilities, the
holders of Senior Indebtedness of the Guarantor shall be entitled to receive
payment in full in cash or Cash Equivalents of such Senior Indebtedness and all
outstanding Letter of Credit Obligations thereunder shall be fully cash
collateralized before the Lenders will be entitled to receive any payment with
respect to the Guarantor Bridge Obligations, and until all Senior Indebtedness
of the Guarantor is paid in full in cash or Cash Equivalents (other than those
cash equivalents referred to in clause (iii)(B) of the definition of "Cash
Equivalents" in the Senior Subordinated Loan Agreement), any distribution to
which the Lenders would be entitled shall be made to the holders of such Senior
Indebtedness (except that Lenders may receive shares of stock and any debt
securities that are subordinated at least to the same extent as the Guarantor
Bridge Obligations to (a) such Senior Indebtedness and (b) any securities issued
in exchange for such Senior Indebtedness).

        (c)   Default on Senior Indebtedness. No Guarantor shall make any
payment upon or in respect of the Guarantor Bridge Obligations (except that
Lenders may receive shares of stock and any debt securities that are
subordinated at least to the same extent as the Guarantor Bridge Obligations to
(a) Senior Indebtedness of such Guarantor and (b) any securities issued in
exchange for such Senior Indebtedness) if (i) a default in the payment of the
principal of, premium, if any, or interest on, or of unreimbursed amounts under
drawn letters of credit or in respect of bankers' acceptances or fees relating
to letters of credit or bankers' acceptances constituting Designated Senior
Indebtedness occurs and is continuing beyond any applicable period of grace in
the indenture, agreement or other document governing such Designated Senior
Indebtedness (a "payment default") or (ii) any other default occurs and is
continuing with respect to Designated Senior Indebtedness that permits holders
of the Designated Senior Indebtedness as to which such default relates to
accelerate its maturity without further notice (except such notice as may be
required to effect such acceleration) or the expiration of any applicable grace
periods (a "non-payment default") and the Administrative Agent receives a notice
of such default (a "Payment Blockage Notice") from a representative of holders
of any such Designated Senior Indebtedness. Payments on the Guarantor Bridge
Obligations, including any missed payments, may and shall be resumed (a) in the
case of a payment default, upon the date on which such default is cured or
waived or shall have ceased to exist or such Designated Senior Indebtedness
shall have been discharged or paid in full in cash or Cash Equivalents (other
than those cash equivalents referred to in clause (iii)(B) of the definition of
"Cash Equivalents" in the Senior Subordinated Loan Agreement) and all
outstanding Letter of Credit obligations thereunder shall have been fully cash
collateralized and

7

--------------------------------------------------------------------------------




(b) in case of a nonpayment default, the earlier of (x) the date on which such
nonpayment default is cured or waived or shall have ceased to exist,
(y) 179 days after the date on which the applicable Payment Blockage Notice is
received (each such period, the "Payment Blockage Period") or (z) the date such
Payment Blockage Period shall be terminated by written notice to the
Administrative Agent from the requisite holders of such Designated Senior
Indebtedness necessary to terminate such period or from their Representative. No
new Payment Blockage Period may be commenced unless and until 365 days have
elapsed since the effectiveness of the immediately preceding Payment Blockage
Notice. However, if any Payment Blockage Notice within such 365-day period is
given by or on behalf of any holders of Designated Senior Indebtedness (other
than the administrative agent under the Senior Secured Credit Facilities), the
administrative agent under the Senior Secured Credit Facilities may give another
Payment Blockage Notice within such period. In no event, however, shall the
total number of days during which any Payment Blockage Period or Periods is in
effect exceed 179 days in the aggregate during any 365 consecutive day period.
No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the Administrative Agent shall be, or be made,
the basis for a subsequent Payment Blockage Notice unless such default shall
have been cured or waived for a period of not less than 90 days.

        (d)   Acceleration of Payment of Loans. If payment of the Loans is
accelerated because of an Event of Default, the Guarantor or the Administrative
Agent shall promptly notify the holders of Designated Senior Indebtedness (or
their Representative) of the acceleration. If any Designated Senior Indebtedness
is outstanding, the Guarantor shall not pay the Guarantor Bridge Obligations
until five Business Days after such holders or the Representative of the
Designated Senior Indebtedness receive notice of such acceleration and,
thereafter, shall pay the Loans or other Guarantor Bridge Obligations only if
this Section 10 otherwise permits payment at that time.

        (e)   When Distribution Must Be Paid Over. If a distribution is made to
Lenders (including by way of set off) that because of this Section 10 should not
have been made to them, the Lenders who receive the distribution shall hold it
in trust for holders of Senior Indebtedness of the relevant Guarantor and pay it
over to them as their interests may appear.

        (f)    Subrogation. After all Senior Indebtedness of the Guarantors is
paid in full and until the Guarantor Bridge Obligations of the Guarantors are
paid in full, Lenders shall be subrogated to the rights of holders of such
Senior Indebtedness to receive distributions applicable to such Senior
Indebtedness. A distribution made under this Section 10 to holders of such
Senior Indebtedness which otherwise would have been made to Lenders is not, as
between the applicable Guarantor and Lenders, a payment by such Guarantor on
such Senior Indebtedness.

        (g)   Relative Rights. This Section 10 defines the relative rights of
Lenders and holders of Senior Indebtedness of the Guarantors. Nothing in this
Agreement shall:

        (1)   impair, as between each Guarantor and Lenders, the obligation of
each Guarantor, which is absolute and unconditional, to pay principal of, and
interest on, the Loans and the Guarantor Bridge Obligations of such Guarantor in
accordance with their terms; or

        (2)   prevent the Administrative Agent or any Lender from exercising its
available remedies upon a Default, subject to the rights of holders of Senior
Indebtedness of each Guarantor to receive distributions otherwise payable to
Lenders.

        (h)   Subordination May Not Be Impaired by any Guarantor. No right of
any holder of Senior Indebtedness of any Guarantor to enforce the subordination
of the Guarantor Bridge Obligations shall be impaired by any act or failure to
act by any Guarantor or by its failure to comply with this Guarantee.

        (i)    Rights of Agents. Notwithstanding Section 10(c), the
Administrative Agent (but not any Credit Party) may continue to make payments on
the Guarantor Bridge Obligations and shall not be charged

8

--------------------------------------------------------------------------------




with knowledge of the existence of facts that would prohibit the making of any
such payments unless, not less than two Business Days prior to the date of such
payment, the Administrative Agent receives notice satisfactory to it that
payments may not be made under this Section 10. Any Guarantor, a Representative
or a holder of Senior Indebtedness of any Guarantor may give the notice;
provided, however, that, if an issue of Senior Indebtedness of any Guarantor has
a Representative, only the Representative may give the notice.

        The Agents in their individual or any other capacities may hold Senior
Indebtedness of any Guarantor with the same rights they would have if they were
not Agents. The Agents shall each be entitled to all the rights set forth in
this Section 10 with respect to any Senior Indebtedness of any Guarantor which
may at any time be held by them, to the same extent as any other holder of such
Senior Indebtedness; and nothing in Section 12 of the Senior Subordinated Loan
Agreement shall deprive any Agent of any of its rights as such holder. Nothing
in this Section 10 shall apply to claims of, or payments to, any Agent under or
pursuant to Section 12.7 of the Senior Subordinated Loan Agreement.

        (j)    Distribution or Notice to Representative. Whenever a distribution
is to be made or a notice given to holders of Senior Indebtedness of any
Guarantor, the distribution may be made and the notice may be given to their
Representative (if any).

        (k)   Section 10 Not To Prevent Events of Default or Limit Right To
Accelerate. The failure to make a payment of the Guarantor Bridge Obligations by
reason of any provision in this Section 10 shall not be construed as preventing
the occurrence of a Default. Nothing in this Section 10 shall have any effect on
the right of the Lenders or the Administrative Agent to accelerate the maturity
of the Loans or the other Bridge Obligations.

        (l)    Agent Entitled To Rely. Upon any payment or distribution pursuant
to this Section 10, the Administrative Agent and the Lenders shall be entitled
to rely (i) upon any order or decree of a court of competent jurisdiction in
which any proceedings of the nature referred to in Section 10(b) are pending,
(ii) upon a certificate of the Administrative Agent or agent or other Person
making such payment or distribution to the Administrative Agent or to the
Lenders or (iii) upon the Representatives for the holders of Senior Indebtedness
of any Guarantor for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the holders of such Senior
Indebtedness and other Indebtedness of such Guarantor, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Section 10. In the event that the
Administrative Agent determines, in good faith, that evidence is required with
respect to the right of any Person as a holder of Senior Indebtedness of any
Guarantor to participate in any payment or distribution pursuant to this
Section 10, the Administrative Agent may request such Person to furnish evidence
to the reasonable satisfaction of the Administrative Agent as to the amount of
such Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and other facts
pertinent to the rights of such Person under this Section 10, and, if such
evidence is not furnished, the Administrative Agent may defer any payment to
such Person pending judicial determination as to the right of such Person to
receive such payment. The provisions of Section 12 of the Senior Subordinated
Loan Agreement shall be applicable to all actions or omissions of actions by the
Administrative Agent pursuant to this Section 10.

        (m)  Administrative Agent To Effectuate Subordination. Each Lender
authorizes and directs the Administrative Agent on its behalf to take such
action as may be necessary or appropriate to acknowledge or effectuate the
subordination between the Lenders and the holders of Senior Indebtedness of each
Guarantor as provided in this Section 10 and appoints the Administrative Agent
as attorney-in-fact for any and all such purposes.

        (n)   Administrative Agent Not Fiduciary for Holders of Senior
Indebtedness. The Administrative Agent shall not be deemed to owe any fiduciary
duty to the holders of Senior Indebtedness of any

9

--------------------------------------------------------------------------------



Guarantor and shall not be liable to any such holders if it shall mistakenly pay
over or distribute to the Lenders or such Guarantor or any other Person, money
or assets to which any holders of Senior Indebtedness of such Guarantor shall be
entitled by virtue of this Section 10 or otherwise; provided that this
clause (n) shall not impair the rights of holders of Senior Indebtedness under
this Section 10 as against the Lenders and the Guarantor.

        (o)   Reliance by Holders of Senior Indebtedness on Subordination
Provisions. Each Lender acknowledges and agrees that the foregoing subordination
provisions are, and are intended to be, an inducement and a consideration to
each holder of any Senior Indebtedness of the Guarantor, whether such Senior
Indebtedness was created or acquired before or after the Closing Date, to
acquire and continue to hold, or to continue to hold, such Senior Indebtedness
and such holder of such Senior Indebtedness shall be deemed conclusively to have
relied on such subordination provisions in acquiring and continuing to hold, or
in continuing to hold, such Senior Indebtedness.

        (p)   Agents' Compensation Not Prejudiced. Nothing in this Section 10
shall apply to amounts due to the Agents pursuant to the Senior Subordinated
Loan Agreement.

        12.    Representations and Warranties; Covenants.    

        (a)   Each Guarantor hereby represents and warrants that the
representations and warranties set forth in Section 8 of the Senior Subordinated
Loan Agreement as they relate to such Guarantor or the Credit Documents to which
such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Agents and each Lender shall be
entitled to rely on each of them as if they were fully set forth herein.

        (b)   Each Guarantor hereby covenants and agrees with the Agents and
each Lender that, from and after the date of this Guarantee until the Guaranteed
Obligations are paid in full, such Guarantor shall take, or shall refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement of the Senior
Subordinated Loan Agreement, and so that no Default or Event of Default, is
caused by any act or failure to act of such Guarantor or any of its
Subsidiaries.

        13.    Authority of Agents.    Each Guarantor acknowledges that the
rights and responsibilities of the Agents under this Guarantee with respect to
any action taken by the Agents or the exercise or non-exercise by the Agents of
any option, right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Guarantee shall, as between the
Agents and the Lenders, be governed by the Senior Subordinated Loan Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Agents and such Guarantor, the Agents shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

        14.    Notices.    All notices, requests and demands pursuant hereto
shall be made in accordance with Section 13.2 of the Senior Subordinated Loan
Agreement. All communications and notices hereunder to each Guarantor shall be
given to it in care of the Borrower at the Borrower's address set forth in
Section 13.2 of the Senior Subordinated Loan Agreement.

        15.    Counterparts.    This Guarantee may be executed by one or more of
the Guarantors on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the
counterparts of this Guarantee signed by all the Guarantors shall be lodged with
the Agents and the Borrower.

        16.    Severability.    Any provision of this Guarantee that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or

10

--------------------------------------------------------------------------------




unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        17.    Integration.    This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Agents or any Lender relative to the subject matter
hereof not reflected herein.

        18.    Amendments in Writing; No Waiver; Cumulative Remedies.    

        (a)   None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Guarantor(s) and the Agents in accordance with
Section 13.1 of the Senior Subordinated Loan Agreement.

        (b)   Neither the Agents nor any Lender shall by any act (except by a
written instrument pursuant to Section 17(a)), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Agents or any Lender, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Agents or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the Agents
or such Lender would otherwise have on any future occasion.

        (c)   The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        19.    Section Headings.    The Section headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

        20.    Successors and Assigns.    This Guarantee shall be binding upon
the successors and assigns of each Guarantor and shall inure to the benefit of
the Agents and the Lenders and their successors and assigns, except that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Agents; provided,
however, that to the extent any Guarantor is released from its obligations under
the Senior Guarantee as permitted by the Senior Secured Credit Agreement, such
Guarantor shall be released from its obligations under this Guarantee without
further action.

        21.    Release.    All obligations of any Guarantor under this Guarantee
shall be automatically and unconditionally released and discharged upon (i) any
sale, transfer, exchange or other disposition of all of the Capital Stock in, or
all or substantially all the assets of, such Guarantor in a transaction
permitted under the Senior Subordinated Loan Agreement, (ii) the release or
discharge of (A) such Guarantor's obligations under the Senior Guarantee as
permitted by the Senior Secured Credit Agreement or (B) the Guaranteed
Obligations or (iii) if the Borrower properly designates any Restricted
Subsidiary that is a Guarantor as an Unrestricted Subsidiary. In connection with
any such release, the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor's expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to the preceding sentence of this Section 21
shall be without recourse to or warranty by the Administrative Agent.

        22.    Additional Guarantors.    Pursuant to Section 9.10 of the Senior
Subordinated Loan Agreement, the Borrower will cause each Person who guarantees
the Obligations of the Borrower under the Senior Secured Credit Facilities to
execute a supplement to this Guarantee substantially in the form of Annex A
hereto, (a "Guarantee Supplement"), in order to become a Guarantor hereunder

11

--------------------------------------------------------------------------------




with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any Guarantee Supplement shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

        23.    WAIVER OF JURY TRIAL.    EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        24.    Submission to Jurisdiction; Waivers.    Each Guarantor hereby
irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Guarantee, any other Credit Document, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 13 or at such other address of which the
Agents shall have been notified pursuant thereto;

        (d)   agrees that nothing herein shall affect the right of the Agents or
any Lender to effect service of process in any other manner permitted by law or
shall limit the right of the Agents or any Lender to sue in any other
jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 23 any special, exemplary, punitive or consequential damages.

        25.    GOVERNING LAW.    THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 
   
 
 
    ALPHAGARY CORPORATION,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
ADVANTIS TECHNOLOGIES, INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
CERAMTEC NORTH AMERICA INNOVATIVE CERAMIC ENGINEERING CORPORATION,
 
 
by
/s/  WALTER DOLLMAN      

--------------------------------------------------------------------------------

      Name: Walter Dollman       Title: President/CEO
 
 
CHEMETALL CHEMICAL PRODUCTS INC.,
 
 
by
/s/  PHILIP E. KELLY      

--------------------------------------------------------------------------------

      Name: Philip E. Kelly       Title: President
 
 
CHEMETALL CORP.,
 
 
by
/s/  PHILIP E. KELLY      

--------------------------------------------------------------------------------

      Name: Philip E. Kelly       Title: President
 
 
CHEMETALL FOOTE CORP.,
 
 
by
/s/  PAUL J. SEAMAN      

--------------------------------------------------------------------------------

      Name: Paul J. Seaman       Title: Vice President
 
 
CHEMICAL SPECIALTIES, INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
COMPUGRAPHICS U.S.A. INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary          


13

--------------------------------------------------------------------------------




 
 
CYANTEK CORPORATION,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
ELECTROCHEMICALS INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
EXSIL, INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
FOOTE CHILE HOLDING COMPANY,
 
 
by
/s/  PAUL J. SEAMAN      

--------------------------------------------------------------------------------

      Name: Paul J. Seaman       Title: Vice President
 
 
LUREX, INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
OAKITE PRODUCTS, INC.,
 
 
by
/s/  GREGORY V. POFF      

--------------------------------------------------------------------------------

      Name: Gregory V. Poff       Title: Vice President
 
 
ROCKWOOD AMERICA INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
ROCKWOOD SPECIALTIES INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
ROCKWOOD PIGMENTS NA, INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary          

14

--------------------------------------------------------------------------------




 
 
RS FUNDING CORPORATION,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
RW HOLDING CORP.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
SACHTLEBEN CORPORATION,
 
 
by
/s/  PAUL FRAZIER      

--------------------------------------------------------------------------------

      Name: Paul Frazier       Title: Vice President
 
 
SOUTHERN CLAY PRODUCTS, INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
SOUTHERN COLOR N.A., INC.,
 
 
by
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

      Name: Michael W. Valente       Title: Assistant Secretary
 
 
CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Administrative Agent and Lead Arranger
 
 
by
/s/  DAVID J. DODD      

--------------------------------------------------------------------------------

      Name: David J. Dodd       Title: Associate
 
 
by
/s/  ALEXIS F. MAGED      

--------------------------------------------------------------------------------

      Name: Alexis F. Maged       Title: Director
 
 
GOLDMAN SACHS CREDIT PARTNERS L.P., as
Syndication Agent and Lead Arranger
 
 
by
/s/  WILLIAM W. ARCHER      

--------------------------------------------------------------------------------

      Name: William W. Archer       Title: Managing Director          


15

--------------------------------------------------------------------------------




 
 
UBS SECURITIES LLC, as
Lead Arranger
 
 
by
/s/  ERIC H. COOMBS      

--------------------------------------------------------------------------------

      Name: Eric H. Coombs       Title: Executive Director
 
 
by
/s/  WALTER JERVEY      

--------------------------------------------------------------------------------

      Name: Walter Jervey       Title: Director and Counsel
Region Americas Legal
 
 
UBS AG, Stamford Branch, as
Documentation Agent
 
 
by
/s/  WILFRED V. SAINT      

--------------------------------------------------------------------------------

      Name: Wilfred V. Saint       Title: Director
Banking Products Services, US
 
 
by
/s/  JOSELIN FERNANDES      

--------------------------------------------------------------------------------

      Name: Joselin Fernandes       Title: Associate Director
Banking Products Services, US

16

--------------------------------------------------------------------------------



ANNEX A
TO THE GUARANTEE

GUARANTEE SUPPLEMENT

        SUPPLEMENT NO.    dated as of                        , to the Guarantee
(the "Guarantee") dated as of July 30, 2004, among each of the subsidiaries
listed on the signature pages thereof (each such subsidiary individually, a
"Guarantor" and, collectively, the "Guarantors" and Credit Suisse First Boston,
acting through its Cayman Islands Branch, Goldman Sachs Credit Partners L.P. and
UBS Securities LLC, as Agents (in such capacity, the "Agents") for the lenders
(the "Lenders") from time to time parties to the Senior Subordinated Loan
Agreement.

        A. Reference is made to (a) the Senior Subordinated Loan Agreement dated
as of July 30, 2004 (as amended, supplemented or otherwise modified from time to
time, the "Senior Subordinated Loan Agreement"), among Rockwood Specialties
Group, Inc., a Delaware corporation (the "Borrower"), the Lenders from time to
time party thereto, Credit Suisse First Boston, acting through its Cayman
Islands Branch, as Administrative Agent, Goldman Sachs Credit Partners L.P., as
Syndication Agent (the "Syndication Agent"), UBS AG, Stamford Branch, as
Documentation Agent (the "Documentation Agent"), Credit Suisse First Boston,
acting through its Cayman Islands Branch, UBS Securities LLC and Goldman Sachs
Credit Partners L.P., as Lead Arrangers (in such capacity, the "Lead Arrangers")
and (b) the Guarantee.

        B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guarantee and the Senior
Subordinated Loan Agreement.

        C. The Guarantors have entered into the Guarantee in order to induce the
Lenders to make the Loans. Section 9.10 of the Senior Subordinated Loan
Agreement and Section 21 of the Guarantee provide that additional Subsidiaries
may become Guarantors under the Guarantee by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the "New
Guarantor") is executing this Supplement in accordance with the requirements of
the Senior Subordinated Loan Agreement to become a Guarantor under the Guarantee
in order to induce the Lenders to continue to make the Loans and as
consideration for Loans previously made.

        Accordingly, the Agents and the New Guarantor agree as follows:

        SECTION 1. In accordance with Section 21 of the Guarantee, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee with
the same force and effect as if originally named therein as a Guarantor and the
New Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder (including the Subordination
provisions in Section 10) and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a Guarantor in the
Guarantee shall be deemed to include the New Guarantor. The Guarantee is hereby
incorporated herein by reference.

        SECTION 2. Subject to the provisions of Section 2(b) and 10 of the
Guarantee, the New Guarantor hereby, jointly and severally with the other
Guarantors, unconditionally and irrevocably, guarantees to each of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Guaranteed Obligations.

        SECTION 3. The New Guarantor represents and warrants to the Agents and
all Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

        SECTION 4. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall

17

--------------------------------------------------------------------------------




become effective when the Agents shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Guarantor
and the Agents. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

        SECTION 5. Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.

        SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

        SECTION 8. All communications and notices hereunder shall be in writing
and given as provided in Section 13 of the Guarantee. All communications and
notices hereunder to the New Guarantor shall be given to it in care of the
Borrower at the Borrower's address set forth in Section 13.2 of the Senior
Subordinated Loan Agreement.

        SECTION 9. The New Guarantor agrees to reimburse the Agents for its
out-of-pocket expenses in connection with this Supplement, including the fees,
disbursements and other charges of counsel for the Agents.

18

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the New Guarantor and the Agents have duly executed
this Supplement to the Guarantee as of the day and year first above written.

    [Name of New Guarantor]     By:

--------------------------------------------------------------------------------

Name:
Title:


 

 
 

 
                            , as Agents     By:

--------------------------------------------------------------------------------

Name:
Title:

19

--------------------------------------------------------------------------------


